                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 ANTHONY MEYERS,                                  Civil Action No. 7:19-cv-00694
     Plaintiff,
                                                  MEMORANDUM OPINION
 v.
                                                  By: Glen E. Conrad
 HAYSI REGIONAL, et al.,                          Senior United States District Judge
      Defendants.



       Plaintiff Anthony Meyers, proceeding pro se, filed a civil rights complaint, pursuant to 42

U.S.C. § 1983. By order entered October 18, 2019, the court directed Meyers to submit within 20

days from the date of the order a statement of assets, an inmate account form, and a certified copy

of his trust fund account statement for the six-month period immediately preceding the filing of

the complaint, obtained from the appropriate prison official of each prison at which he is or was

confined during that six-month period. Meyers was advised that a failure to comply would result

in dismissal of this action without prejudice.

       More than 20 days have elapsed, and Meyers has failed to comply with the described

conditions. Accordingly, the court will dismiss the action without prejudice and strike the case

from the active docket of the court. Meyers’ many pending motions will also be dismissed without
prejudice. 1 Meyers may refile the claims in a separate action once he is prepared to comply with

the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to Meyers ..
                                  ~
         ENTER: This I t.j-           day ofNovember, 2019.




                                                                 Senior United States District Judge




         1  Instead of complying with the court's orders to provide the required financial infonnation to proceed with
this lawsuit, Meyers has filed seven motions for preliminary injunctive relief and a motion to amend. All of these
motions allege that Meyers has serious, life threatening medical conditions that officials at the Southwest Virginia
Regional Jail facility in Haysi, Virginia, have refused to diagnose and treat. The court directed the jail superintendent
to respond to Meyers' allegations, and he has done so. The superintendent provides sworn affidavits from medical
professionals who have reviewed Meyers' medical records. See ECF Nos. 14 and 15. They indicate that Meyers has
received extensive medical attention since his arrival at the jail on August 26, 2019. From August 27, 2019, to
November 8, 2019, Meyers was housed in the medical observation unit, where nurses observed him during rounds
twice each day. During that time, he received twelve sick call visits with nursing staff, five sick call visits with a
physician, and six visits with a Qualified Mental Health Professional. He was provided with medications and was
taken to a local hospital emergency room for treatment of a self-inflicted wound.
         Specifically, Meyers has complained that he has experienced symptoms he interprets as indicative of cancer
that fonned in his prostate and has migrated to the heart, brain, and possibly other organs. Dr. Charles Hurlburt, M.D.,
has exanlined Meyers several times since August 27,2019, to address these concerns with Meyers. Dr. Hurlburt has
"perfonned thorough exanlinations and ordered diagnostic tests including chest x-rays and bloodwork for prostate
cancer markers." Hurlburt Aff. ~~5-6, ECF No. 14-2. Records show that Meyers has undergone similar tests in the
past, based on similar complaints, and the results of these exanlinations and tests were negative. The doctor states,
"There is no medical evidence that Meyers has cancer or any heart or prostate conditions as he alleges." Id. at~ 8.
Based on the defendants' evidence, the court concludes that Meyers has not shown a likelihood of success on his claim
of being denied medical care, and thus he has not demonstrated that preliminary injunctive relief is warranted. See
Winter v. Natural Res. De£ Council, 555 U.S. 7, 20 (2008) (holding that to obtain a preliminary injunction, a plaintiff
must establish four factors, including likelihood of success on the merits of an underlying claim); Jackson v. Lightsey,
775 F.3d 170, 178 (4th Cir. 2014) (holding that to state a§ 1983 claim regarding medical treatment, an inmate must
                                                            an
show that an official subjectively knew of and disregarded excessive risk to the inmate's health or safety) (citations
omitted).
